Detailed Action
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The amendment filed 4/22/22 has been entered.  

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention 
was made.


3.	Claims 1-2, 5-12, 14-24, and 26-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martinez (US 2018/0292958) and Sharp et al (US 2008/0046817) and Greenfield et al (US 6544294) and Kautto Kiovula et al (US 7313766) and Freebairn et al (WO 2014/178021 A1).
(Please note that a copy of the Freebairn reference is attached which numbers paragraphs in the same format as used in this Action).
4.	Regarding claim 1, Martinez shows a method for rendering an application user interface for display on one of a plurality of client devices, comprising: defining a pool of user interface (UI) components (para 3, 12), each component factory associated with configuration information (para 18-20, Figure 2); registering each of the plurality of UI components associated with an application with a common registry using associated metadata and configuration information to map each of the plurality of components (para 12-14, 18-20, Figure 2); receiving a request to render at least a portion of the application on a UI and in response, generating, at runtime, a first UI parent component corresponding to the request (para 19-22); selecting a child UI component mapped to the first parent UI component based on the configuration information of the first component factory corresponding to the first parent UI component (para 14-18); and generating the first child UI component on the UI (para 19, 22).  Martinez does not go into the details that each UI component is mapped to a component factory of an associated parent UI component based on the associated metadata, but does mention associating components based on metadata (para 9, 11, 26, 28 – the data there can be considered metadata).  Furthermore, Sharp et al show UI components mapped to a component factory of an associated parent UI component based on the associated metadata (para 16, 31, 64-65).  It would have been obvious to a person with ordinary skill in the art to have this in Martinez, because it would be an efficient and organized way of associating components.  Martinez and Sharp do not go into the exact details that each component factory configured to access the common registry and determine the UI component for generation, is assigned to a respective level of a hierarchy, wherein the determining includes with a group of factories per se the parent and child components in the hierarchy included in the portion of the application, and the generation includes with the common registry and group of factories, UI component ancestors of the UI component within the hierarchy.   However, Greenfield et al do show that each component factory configured to access the common registry and determine the UI component for generation (Detailed Descr. para 19, 22-25, Figures 1, 6) , is assigned to a respective level of a hierarchy (para 5-8, 15-7, 19, 21 – note the specific level), wherein the determining includes with a group of factories per se the parent and child components in the hierarchy included in the portion of the application (para 15-18, 25-28 – see the group with parent and child components), and the generation includes with the common registry and group of factories, as an efficient and organized way of associating components.  It would have been obvious to a person with ordinary skill in the art to have this in Martinez, especially as modified by Sharp, because it would be an efficient and organized way of associating components.  Sharp shows the name, the identifier, and the parent identifier information are defined in each component using an annotation based approach or a configuration file based approach (note the alternative recitation and see the configuration file in Sharp para 16, 27-28, 37, 50, Figure 4 – and Greenfield shows specifically having identifiers in para 15-16 - motivation to have the configuration file combined with Martinez and with identifiers, is the same as that mentioned for claim 1, namely as an efficient and organized way of associating components).  Nevertheless, neither Martinez, Sharp, nor Greenfield show creating the hierarchy of UI components to include the plurality of parent and child components such that the said mapping includes multiple child UI components mapped to each parent UI component, and that the first child UI component is selected from the multiple UI child components, and defining configuration information to identify one or more preferred child UI components from a subset of multiple child UI components to associate with the first parent component for the client device, and then rendering, based on a request, a portion of the application on the client device based on the configuration information.  Kautto Kiovula however do show creating a hierarchy of UI components to include a plurality of parent and child components (Detailed Descr. para 39, 42, 45) in which multiple child UI components are mapped to each parent UI component (Figures 2, 3G, Detailed Descr. para 28, 33-39, 42-45) and that a first child UI component is selected from the multiple UI child components (Detailed Descr. para 40, 44, 47).  Kautto Kiovula defines configuration information to identify one or more preferred child UI components from a subset of multiple child UI components to associate with the first parent component for the client device (Detailed Descr. para 40-47 – note the association, by selecting a preferred child components of a subset of child components, to a given parent in a hierarchical mapping), and then rendering, based on a request, a portion of the application on the client device based on the configuration information (Figures 3C-I, Detailed Descr. para 45-47 show the application rendered on the client device).  It would have been obvious to a person with ordinary skill in the art to have this in Martinez, especially as modified by Sharp and Greenfield, because it would be an efficient and organized way of associating and mapping components in an interface to be displayed on a device.  Martinez, Sharp, Greenfield, and, Kautto Kiovula do not go into the details of specifically updating the configuration information to identify a plurality of client device types including a first and second client device type; identifying for the first client device type but not the second client device type, a new preferred or newly-available child Ul component from the subset of multiple child Ul components to associate with the first parent UI component, such that in response to receiving a second request to render at least the portion of the application on the UI from the first client device: generating the first parent UI component; based on the updated configuration information, selecting at least the new preferred or newly-available child Ul component from the subset of multiple child Ul components; and generating at least the new preferred or newly-available child UI component.  Freebairn however does show identifying a plurality of client device types including a first and second client device type and updating configuration information to identify, for the first client device type but not a second client device type, a new preferred or newly-available child Ul component from the subset of multiple child Ul components to associate with the first parent UI component (para 170-176 show selecting preferred child components to a parent that may be associated with a particular device, and updating configuration information accordingly) such that in response to receiving a second request to render at least the portion of the application on the UI from the first client device: generating the first parent UI component and based on the updated configuration information (para 170-176 show generating the parent UI component), selecting at least the new preferred or newly-available child Ul component from the subset of multiple child Ul components, and generating at least the new preferred or newly-available child UI component (para 170-176 show selecting the preference based components and associating them accordingly).  It would have been obvious to a person with ordinary skill in the art to have this in Martinez, especially as modified by Sharp and Greenfield and Kautto Kiovula, because it would be an efficient and organized way of associating and mapping components in an interface to be displayed on a device.
5.	Regarding claim 2, in addition to that mentioned for claim 1, the UI components associated with the application are registered with the common registry using some form of name (Martinez para 8, 15, 19) and parent information (Sharp para 16, 31 – motivation to have in Martinez is the same as that explained for claim 1).  Sharp shows identifier information and parent identifier information (see the configuration file in Sharp para 16, 27-28, 37, 50, Figure 4 – and Greenfield shows specifically having identifiers in para 15-16.  It would have been obvious to a person with ordinary skill in the art to have the configuration file with identifiers combined with Martinez, especially as modified by Kautto Kiovula and Freebairn, because it would provide an efficient way to organize and associate the components.
6.	Regarding claim 5, each child UI component is mapped to the component factory of the associated parent UI component in the hierarchy based on the parent identifier information defined in each child component (Sharp para 16, 27-28, 37, 50, Figure 4 – the components are mapped in the structure based on parent identifier and relationship information.  Kautto Kiovula also shows this in para 23, 26, 35).  It would have been obvious to a person with ordinary skill in the art to have this in Martinez, especially as modified by Greenfield and Sharp and Freebairn, because it would provide an efficient way to organize and associate the components.
	7.	Regarding claim 6, the plurality of UI components associated with the application are registered with the common registry, at run time, during loading of the UI components into a browser (Martinez para 18-20, 31, claim 1). 
8.	Regarding claim 7, generating the first UI component corresponding to the requested portion of the application at each level in the hierarchy, comprises: generating a parent UI component using a component factory associated with the parent UI component and the common registry in response to the request at a first level in the hierarchy (Martinez para 14-16, 18).  Sharp shows the plurality of UI components comprises the parent UI component and first child UI component (para 16); determining the first child component using the component factory associated with the parent UI component (para 22-24, 27, 31); and generating the first child component using metadata and configuration information associated with the first child component in the common registry at a second level in the hierarchy (para 31, 64-65, 68).  Motivation to have this in Martinez is the same as that mentioned for claim 1.  Note how the second level child has a first child component in the third level and how the third level child is determined using a component factory associated with the second level child and each child is generated using information and metadata respectively for each in the registry at their respective level (Greenfield para 5-8, 15, 21, 25-26 - Motivation to have this in Martinez is the same as that mentioned for claim 1).
9.	Regarding claim 8, rendering the first generated child UI component on the UI comprises retrieving context information associated with the first child UI component and rendering the first generated UI component on the child UI according to the retrieved context information (Martinez para 14-16, 18, 19-20, 22-23). 
10.	Regarding claim 9, the plurality of UI components associated with the application are generated during loading of the UI components at runtime in a browser (Martinez para 18-20, 31).
11.	Regarding claim 10, note storing information associated with the generated first child UI component in at least one of a local cache or in a server, wherein storing the information associated with the generated first child UI component in the server enables reusing of the generated first UI component across multiple clients (Martinez para 22-23, 31).
12.	Claims 11, 15, 17, 18, and 19 show the same features as claims 1, 6-9 respectively, and are rejected for the same reasons.
13.	Claims 12 and 14, show the same features as claims 2 and 5 respectively, and are rejected for the same reasons.

14.	Regarding claim 16, note the configuration database, wherein the registration unit is to store the associated metadata and configuration information in the configuration database (Martinez para 9, 23, 26, 27).
15.	Regarding claim 20, the component generation unit is to store information associated with the generated first child UI component in memory associated with the computing device or in memory associated with a server via a network (Martinez para 22-23, 31).
16.    Regarding claim 21, Martinez shows the receiving unit is to receive a request to render a new component on the UI (para 15, 19, 22), and wherein the component generation unit is to determine whether the new component is available in a cache associated with the computing device or the server (para 15, 19, 22); if the new component is not available, generate the new component, render the generated new component on the UI, and add the generated new component to the cache associated with the computing device or the server and if the new component is available, retrieve the new component from the cache and render the retrieved new component on the UI (para 15, 19, 22, 51, 64, 71).  Furthermore, show associating a newly preferred child component to the parent component ().  Motivation to have this in Martinez, especially as modified by Greenfield, Sharp, Kautto Kiovula, and Freebairn is the same as that mentioned for claim 1.
17.	Regarding claim 22, the first parent UI component is overridable by redefining configuration information associated with the component factory corresponding to the first parent UI component (Sharp para 51, 64-65 – it would have been obvious to a person with ordinary skill in the art to have this in Martinez, as it would allow flexibility to help associate the components).
18.	Claims 23, 27-30 show the same features as claims 1, 6, 7, 8, and 21 respectively, and are rejected for the same reasons.
19.	Claims 24 and 26, show the same features as claims 2 and 5 respectively, and are rejected for the same reasons.

20.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
a) Lin et al (US 2018/0217964) assigns priorities to child components in association with a parent component.
b) Farn (US 2010/0050130) renders hierarchical relationships of GUI child and parent components on an application on a client device.
c) Knol (US 2005/0198605) shows updating configuration information for new child components.

21.	Applicant's arguments filed have been fully considered but they are not persuasive.   Applicant argues that the prior art cited in the prior Office Action does not show the newly amended features, but Freebairn was brought in to show these.  Please also note that this amendment is still broad and does not show all the features discussed in the Interview on 12/24/21.  

22.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

23.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN PAUL SAX whose telephone number is (571)272-4072.  The examiner can normally be reached on Monday - Friday, 9:30 - 6:00 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN P SAX/
Primary Examiner, Art Unit 2174